Citation Nr: 0011254	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right shoulder injury, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a right knee injury, currently rated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
February 1947, from October 1947 to June 1961, and from 
August 1961 to May 1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  Since appealing the 
original decision, the veteran has relocated and his claim 
has been handled by the Atlanta RO.  


FINDINGS OF FACT

In February 2000, prior to the promulgation of a decision by 
the Board on the appealed issues, the Board received 
notification from the veteran that a withdrawal of the claims 
of entitlement to an increased evaluation for disabilities of 
the right shoulder, right knee, and lower back strain was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In June 1991, the veteran submitted a claim for increased 
evaluation of the service-connected post-operative residuals 
of an arthrotomy of the right knee (30 percent), low back 
strain with degenerative arthritis (20 percent), and the 
residuals of fracture of the right humerus with a dislocated 
shoulder (10 percent.  In August 1991, the RO issued a rating 
decision denying higher evaluations.  The veteran was 
notified of this decision and he appealed.  

The following April, the veteran gave testimony before an RO 
Hearing Officer concerning his disabilities.  Upon conclusion 
of the testimony, and after the Hearing Officer reviewed the 
evidence of record, it was determined that the veteran's 
shoulder condition was underrated.  Hence, a 20 percent 
disability rating was assigned.  The other two evaluations 
were deemed appropriate.  The appeal continued.

In September 1996, the RO increased the evaluation for the 
right shoulder disorder to 40 percent, effective from the 
date of the claim for increase.  The claim was then forwarded 
to the Board for review.

In March 1997, the Board remanded the claim to the RO for 
clarification.  The Board determined that statements made by 
the veteran during the course of the appeal suggested that he 
wished to withdraw his appeal.  Hence, the case was remanded 
so that the veteran could be asked about his intentions.  The 
veteran was then sent a letter from the RO, which asked the 
following:

The Board wanted us to ask you whether 
you wish to pursue your claims for 
increased evaluations for disabilities of 
the right knee, right shoulder and lumbar 
spine.  We will proceed accordingly based 
on what you say.  Also, let us know if 
you wish only to pursue your claim for a 
total disability rating.

The veteran then notified the RO in September 1999 that he 
wished to continue his increased rating appeal for the three 
service-connected disabilities.  He also stated that he 
wanted to continue his claim for a total rating based on 
individual unemployability due to his service-connected 
disabilities.

On November 22, 1999, a total rating was granted and the 
veteran notified thereof.  In February 2000, a statement 
signed by the veteran was received at the Board.  In it, he 
stated that he would like to discontinue all appeals.  He 
said he was satisfied with the decision made by the RO after 
the remand, and he wished his file to be returned to the RO. 

II.  Analysis

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1999).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  When 
claims are withdrawn, they cease to exist; they are no longer 
pending and not viable.  See Hanson v. Brown, 9 Vet. App. 29, 
31 (1996).  Since the issues have been withdrawn by the 
veteran, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The claims of entitlement to increased ratings for 
disabilities of the right shoulder, right knee, and lower 
back strain have been withdrawn and are dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

